Title: William Alexander to [William Pulteney]: Extract, 26 March 1778
From: Alexander, William
To: Pulteney, William Johnstone


Dear Sir
Dijon 26 March 1778
I wrote you a letter from Paris Immediately before I Set out for this place. On my arrival here I found one from our friend Williams which had been Addressed there. He seems to think there is little room for accommodating the Law Suit, from the obstinacy of one of the Brothers. I may be mistaken but am not of his opinion. Ben spoke indeed Cautiously and as a Man unwilling to make concessions that might Expose Him to Censure from his friends where the Interest of the whole family is Concernd and where no specific terms were offerd. But I coud give you the most Convincing reasons to prove that He earnestly wishes an amicable Setlement. In fact I wrote Williams a letter in his presence and with his approbation the result of a Conversation between us, In which it appeard to me he was very seriously uneasy least his plainness and the humour of his Brother at new Incidents arising, should Carry Matters further. He even said in words, “I have still some remaining affection for Him and woud be happy on reasonable terms to make Him easy.” All this you may If you think proper, Communicate to the Principal tutor.
There is a rule almost infalible in setling Matters with a wise Man, that as on the one hand he is not to be surprised into improper concessions by false and artificial views of things, you are always sure of Him on the other hand upon a fair State of equity and mutual Interest; so that were our friends understanding only to be Consulted I coud almost venture to say positively what will do and what not. The necessity he is under of Consulting friends may make a little tho’ not a great difference, because I am Convinced he has more weight with Them than They with Him.
